


110 HR 2616 IH: Early Childhood Investment Act of

U.S. House of Representatives
2007-06-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2616
		IN THE HOUSE OF REPRESENTATIVES
		
			June 7, 2007
			Ms. DeLauro (for
			 herself and Mr. Courtney) introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To promote public-private partnerships to strengthen
		  investment in early childhood development for children from birth to entry into
		  kindergarten in order to ensure healthy development and school readiness for
		  all children.
	
	
		1.Short titleThis Act may be cited as the
			 Early Childhood Investment Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)The cumulative
			 process of a child's development and learning begins at birth. Research
			 indicates that the physical, cognitive, social, and emotional development that
			 takes place from birth through age 5 is crucial for a child's future
			 achievement in school and life.
			(2)Parents are the
			 first teachers of their children and, accordingly, parental support and
			 parental involvement play a critical role in a child's positive development and
			 early learning experiences.
			(3)High-quality early
			 childhood development programs and services yield substantial advantages for
			 young children and their families in terms of better health, readiness for
			 school, and economic well-being.
			(4)Research indicates
			 that training and higher education for early childhood development personnel
			 result in a better quality environment for children, which in turn promotes
			 greater child development. Yet access to training and higher education for
			 early childhood development personnel is limited for a variety of reasons,
			 including limited availability and cost. Low wages associated with working in
			 an early childhood development program contribute to high staff turnover in the
			 program. For personnel who receive training, early childhood development
			 programs are often unable to raise the compensation of staff due to budget
			 constraints.
			(5)Investments in
			 early childhood development pay dividends for children, in terms of—
				(A)improved and more
			 successful transition to kindergarten;
				(B)higher academic
			 performance;
				(C)better employment
			 opportunities and higher earnings; and
				(D)lower incidence of
			 crime and dependence on public welfare.
				(6)Our Nation’s
			 economy benefits from early childhood development investments through a better
			 prepared workforce, stronger growth, and rising standards of living, and
			 society will benefit from less crime, enhanced schools, and children who are
			 better prepared to participate as citizens in a democratic society.
			(7)Public-private
			 partnerships have the ability to leverage the assets of public and private
			 entities in terms of financial resources, expertise, and infrastructure in
			 order to maximize and align investments in early childhood development.
			3.PurposeIt is the purpose of this Act to provide
			 Federal incentives for States to create or enhance partnerships between or
			 among public and private entities to improve the access to and the quality of
			 early childhood development programs for all children from birth to entry into
			 kindergarten, in order to foster healthy growth and school readiness for all
			 children.
		4.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the board of directors established under section
			 6(c).
			(2)Early childhood
			 developmentThe term early childhood development
			 means the attention to children’s development and learning, including physical,
			 cognitive, social, and emotional development and approaches to learning, for
			 children of any age from birth to entry into kindergarten with developmentally
			 appropriate quality standards that lead to school readiness with respect to
			 early literacy, mathematics, cognitive, social, and emotional benchmarks, and
			 other appropriate benchmarks.
			(3)Early childhood
			 development programThe term early childhood development
			 program means—
				(A)a child care
			 center, or family child care, that is legally operating under State law and
			 complies with State and local requirements for the provision of child
			 care;
				(B)a Head Start
			 program carried out under the Head Start Act (42 U.S.C. 9831 et seq.);
				(C)an Early Head
			 Start program carried out under section 645A of the Head Start Act (42 U.S.C.
			 9840a);
				(D)a parenting
			 education program, including a home visiting program;
				(E)a health and
			 mental health screening program and follow up health care programs; or
				(F)a State or local
			 prekindergarten program,
				that
			 provides services for children of any age from birth to entry into
			 kindergarten.(4)Eligible
			 partnership
				(A)In
			 generalThe term eligible partnership means a
			 partnership consisting of private and public entities that shall
			 include—
					(i)an
			 organization, or consortium of organizations, described in section 501(c)(3) of
			 the Internal Revenue Code of 1986 that is exempt from taxation under section
			 501(a) of such Act; and
					(ii)a
			 State.
					(5)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(6)ParentThe
			 term parent means a biological or adoptive parent, a stepparent, a
			 foster parent, or a legal guardian of, or a person standing in loco parentis
			 to, a child.
			(7)SecretaryUnless
			 otherwise specified, the term Secretary means the Secretary of
			 Health and Human Services.
			(8)StateThe
			 term State means each of the several States of the United States,
			 the District of Columbia, the Commonwealth of Puerto Rico, Guam, American
			 Samoa, the United States Virgin Islands, and the Commonwealth of the Northern
			 Mariana Islands.
			5.Establishment of
			 grant program
			(a)GrantsFrom
			 funds appropriated under section 11 and not reserved under subsection (d)(2)
			 and section 9(e), the Secretary, in consultation with the Secretary of
			 Education, may award a grant to not more than 1 eligible partnership serving
			 each State to pay the Federal share of the costs of enabling the eligible
			 partnership to engage the public and private sector in order to—
				(1)strengthen the
			 quality of early childhood development opportunities for infants, toddlers, and
			 preschoolers throughout the State;
				(2)promote school
			 readiness; and
				(3)increase access to
			 the early childhood development programs.
				(b)DurationThe
			 Secretary shall award a grant under this Act for a period of not less than 3
			 years and not more than 5 years.
			(c)Award basis for
			 grantsGrants under this Act shall be awarded on the basis of the
			 number of children in the State from birth through age 5.
			(d)Grants to indian
			 tribes
				(1)Requests for
			 applicationsThe Secretary, in consultation with the Secretary of
			 Education, shall submit to Indian tribes requests for applications for grants
			 under this section.
				(2)ReservationOf
			 the amounts appropriated to carry out this Act, the Secretary shall reserve 1
			 percent to award grants to eligible partnerships serving Indian tribes.
				6.Eligible
			 partnership requirements
			(a)Memorandum of
			 understanding
				(1)In
			 generalIn order to be eligible for a grant under this Act, all
			 members of the eligible partnership shall enter into and sign a memorandum of
			 understanding that shall clearly describe the goal, strategy, structure, and
			 governance of the eligible partnership.
				(2)Additional
			 membersAn eligible partnership assisted under this Act may add
			 new members to the partnership, but each such new member shall enter into and
			 sign the memorandum of understanding described in paragraph (1).
				(b)Eligible
			 partnership dutiesAn eligible partnership assisted under this
			 Act shall—
				(1)coordinate efforts
			 of nonprofit or for-profit private entities, the Federal Government, and State
			 governments in order to implement high quality investments in early childhood
			 development, including parent education and support, child care, preschool, and
			 other related early childhood development activities to better promote healthy
			 child development and school readiness within the State; and
				(2)serve as the
			 fiscal agent for the grant under this Act and work in coordination with any
			 early childhood council or advisory body in the State that has, as the council
			 or advisory body's primary function, the coordination of early childhood
			 development programs across the State.
				(c)Board of
			 directors
				(1)Membership
					(A)In
			 generalAn eligible partnership assisted under this Act shall be
			 led by a board of directors.
					(B)RepresentationThe
			 members of the Board shall represent—
						(i)the
			 private and public sector; and
						(ii)the
			 range of sectors of child development (including health and mental health
			 development), including early childhood development programs and providers,
			 government agencies, philanthropic and business organizations, and other
			 stakeholders.
						(C)Private sector
			 representationNot less than 51 percent of the representation of
			 the Board shall consist of private sector representatives, including—
						(i)representatives of
			 nonprofit entities;
						(ii)representatives
			 of foundations; and
						(iii)not less than 3
			 business representatives.
						(2)DiversityAn
			 eligible partnership assisted under this Act shall reflect the diversity of the
			 State served by the eligible partnership.
				(3)GuidanceThe
			 Board shall be guided by the memorandum of understanding described in
			 subsection (a)(1).
				(4)Board
			 dutiesThe Board shall—
					(A)oversee the vision
			 and strategic planning of the eligible partnership;
					(B)establish policies
			 and procedures for the ongoing operations and activities of the eligible
			 partnership;
					(C)establish an
			 application process for awarding subgrants to State or community-wide
			 initiatives; and
					(D)conduct oversight
			 of goals, performance measures, and outcomes of expenditures, for activities
			 assisted under this Act.
					(d)TimingAn
			 eligible partnership assisted under this Act may be a partnership that is in
			 existence on the day before the date of enactment of this Act or is established
			 on or after such day.
			7.ApplicationEach eligible partnership desiring a grant
			 under this Act shall submit to the Secretary an application at such time, in
			 such manner, and accompanied by such information as the Secretary may require.
			 Each application shall contain, at a minimum, the following:
			(1)A
			 description of—
				(A)the goals,
			 mission, and activities of the eligible partnership, including specific goals
			 with respect to—
					(i)serving the
			 complete range of children from birth to entry into kindergarten, including
			 infants, toddlers, and preschoolers; and
					(ii)serving children
			 from low-income families and communities, children with special needs, children
			 who are English language learners, and children from emerging populations;
			 and
					(B)how the goals,
			 mission, and activities of the eligible partnership are coordinated and aligned
			 with the overall State strategy (including the State's goals and benchmarks),
			 and State initiatives in existence on the day before the date the application
			 is submitted, with respect to early childhood development programs for all
			 children in the State from birth to entry into kindergarten.
				(2)A
			 detailed description of the eligible partnership’s structure, including a list
			 of the entities participating in the eligible partnership, the members of the
			 Board serving the eligible partnership, and the responsibilities of each such
			 entity or member.
			(3)A
			 plan for soliciting additional public and private entities to become members of
			 the eligible partnership.
			(4)A
			 copy of the memorandum of understanding described in section 6(a)(1).
			(5)A
			 detailed description of the need assessment and cost models used to determine
			 how the funds of the eligible partnership will be distributed within the
			 State.
			(6)A
			 financing plan for the activities assisted under the grant that includes
			 utilizing existing funding streams and leveraging additional funds to match the
			 Federal share provided under this Act.
			(7)An explanation of
			 how results and outcomes from activities assisted under the grant will be
			 demonstrated and measured.
			8.Uses of
			 fundsGrant funds made
			 available under this Act shall be used—
			(1)to strengthen the
			 financing of services and systems of early childhood development across
			 settings and sectors in a State for all children from birth to kindergarten,
			 including the financing of programs under the Child Care and Development Block
			 Grant Act of 1990 (42 U.S.C. 9858 et seq.), under the Head Start Act (42 U.S.C.
			 9831 et seq.), and under section 645A of the Head Start Act (42 U.S.C. 9840a)
			 (Early Head Start programs), State or local prekindergarten programs, and home
			 visiting and other parent education programs; and
			(2)to accomplish the
			 purpose of this Act by providing subgrants to State or community-wide
			 initiatives that may include activities to—
				(A)enhance and
			 develop quality parenting support and education;
				(B)provide education
			 and professional development to and improved compensation for the early
			 childhood workforce and teachers, in order to—
					(i)enhance the
			 knowledge and skills of the early childhood workforce and teachers; and
					(ii)attract and
			 retain quality early childhood development program staff;
					(C)provide services,
			 training, and technical assistance, outreach, quality improvements, and support
			 to early childhood development programs serving children who are from
			 low-income families and communities, children with special needs, and children
			 who are English language learners, especially such programs serving the needs
			 of working families, by providing full-day, full-year opportunities for
			 children;
				(D)renovate and
			 upgrade early childhood facilities or establish pooled early childhood facility
			 funds, except that not more than 10 percent of the grant funds awarded to an
			 eligible partnership under this Act may be used for construction;
				(E)provide
			 developmental screenings, health consultations, and mental health
			 consultations, in early childhood development programs; and
				(F)increase
			 coordination between and among early childhood development providers and local
			 educational agencies in order to—
					(i)ease
			 the transition for children between preschool and kindergarten;
					(ii)ensure the
			 effective and efficient delivery of services to children; and
					(iii)provide joint
			 professional development for early childhood educators and teachers in
			 kindergarten through grade 2 to improve curriculum alignment and ensure the
			 school readiness of the children.
					9.Administration
			(a)Federal
			 shareThe Federal share of the cost of the activities assisted
			 under this Act shall be 50 percent for the first year of the grant, 40 percent
			 for the second year of the grant, and 30 percent for each succeeding year of
			 the grant.
			(b)Non-Federal
			 shareThe non-Federal share of the cost of the activities
			 assisted under this Act may be provided in cash or in kind, fairly evaluated,
			 including plant, equipment, and services, and may be provided from State,
			 local, or private sources.
			(c)Maintenance of
			 effortThe Secretary shall not award a grant under this Act to
			 any eligible partnership unless the Secretary first determines that the total
			 expenditures by the State and its political subdivisions to support early
			 childhood development programs (other than funds used to pay the non-Federal
			 share under this section) for the fiscal year for which the determination is
			 made is equal to or greater than such expenditures for the preceding fiscal
			 year.
			(d)Supplement not
			 supplantGrant funds received under this Act shall be used to
			 supplement and not supplant other Federal, State, and local public funds
			 expended to promote early childhood development programs and activities.
			(e)Reservation for
			 administration, technical assistance, and evaluationThe
			 Secretary shall reserve not more than a total of 3 percent of the funds
			 appropriated under section 11 for a fiscal year for the costs of administering
			 this Act, providing technical assistance under this Act, and evaluating
			 activities assisted under this Act.
			10.ReportEach eligible partnership receiving a grant
			 under this Act shall submit a written report, on an annual basis, to the
			 Secretary that describes—
			(1)the progress made by the eligible
			 partnership with respect to the goals described in section 7(1) and the
			 activities assisted under the grant; and
			(2)how the activities
			 assisted under the grant were aligned with and supported the State's goals and
			 benchmarks in early childhood education.
			11.Authorization of
			 appropriationsThere are
			 authorized to be appropriated to carry out this Act $8,000,000,000 for fiscal
			 year 2008, $10,000,000,000 for fiscal year 2009, and such sums as may be
			 necessary for each of the fiscal years 2010, 2011, and 2012.
		
